United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2752
                         ___________________________

                     United Hebrew Congregation of St. Louis

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

       Selective Insurance Company of America, a New Jersey Corporation

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: March 22, 2022
                                Filed: April 5, 2022
                                   [Unpublished]
                                  ____________

Before BENTON, LOKEN, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Missouri synagogue United Hebrew Congregation of St. Louis appeals the
district court’s1 dismissal of its diversity action raising claims under Missouri state

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
law based on Selective Insurance Company of America’s denial of coverage for lost
business income caused by the Covid-19 pandemic. Following a careful review, we
conclude that the district court did not err in dismissing the case, see Plymouth Cty.
v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (de novo review), as United
Hebrew’s argument that its pandemic-related closure constituted a direct physical loss
of property is foreclosed by our prior precedent, see Oral Surgeons, PC v. Cincinnati
Insurance Co., 2 F.4th 1141, 1144 (8th Cir. 2021) (direct physical loss requires some
physicality to the loss or damage of property, such as physical alteration, physical
contamination, or physical destruction; mere loss of use without physical loss or
damage does not suffice). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-